Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
En el presente recurso, por medio de una escueta sen-tencia, este Tribunal revoca el dictamen recurrido al con-cluir que un empleado accidentado fue despedido ilegal-mente por no haber transcurrido, al momento del despido, *225el término de reserva dispuesto por el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley del Sistema de Compensaciones), 11 L.P.R.A. see. 7. Al así resolver y según se expone en las dos opiniones concu-rrentes suscritas, una mayoría de esta Curia, concluyó que el término de reserva de empleo dictado por el referido Art. 5-A de la susodicha ley comienza a transcurrir a partir del momento en que el empleado se ausentó de su empleo por primera vez para recibir tratamiento en descanso, según fuera ordenado por el Fondo de Seguro del Estado. Por entender que la letra de la ley y la jurisprudencia interpre-tativa son claras al especificar que el término de reserva de empleo comienza a transcurrir a partir de la fecha del ac-cidente, disentimos.
rH
El 1ro de agosto de 1999 Richard Laracuente Santiago (Laracuente) sufrió un accidente del trabajo. Este, mien-tras realizaba unos cambios de filtros en los equipos de Pfizer Pharmaceuticals, Inc. (Pfizer), su patrono, sintió un dolor punzante en la parte baja de su espalda. En vista de ello, al día siguiente acudió a un médico privado quien le diagnosticó un espasmo muscular, le ordenó terapia y lo envió a que se hiciera un M.R.I. Laracuente cumplió con las órdenes del médico mientras continuó trabajando.
Una vez recibidos los resultados del M.R.I., Laracuente acudió al médico quien le explicó que su dolor se debía a que tenía un disco herniado. No obstante, Laracuente con-tinuó trabajando con la condición sin reportar el accidente al Fondo de Seguro del Estado (Fondo). No fue hasta el 13 de marzo de 2000, siete meses después de ocurrido el acci-dente, que Laracuente informó a su patrono que había su-frido un accidente del trabajo. Consecuentemente, Pfizer llenó el correspondiente informe exigido por el Fondo sobre el susodicho accidente.
*226Varias semanas después, Laracuente acudió por pri-mera vez ante el Fondo quien determinó, en primera ins-tancia, que éste requería terapias mientras trabajaba. Esta determinación fue posteriormente alterada, ordenán-dosele recibir las terapias en descanso. El 4 de agosto de 2000, efectivo el 7 de agosto de ese mismo año, se volvió a modificar la determinación del Fondo ordenándosele, una vez más, a recibir las terapias mientras trabajaba.
En conformidad con dicha determinación, el 7 de agosto de 2000 Laracuente solicitó reinstalación en su trabajo. Sin embargo, Pfizer, por entender que la solicitud de reins-talación se había hecho luego de transcurrido el término de doce meses durante el cual el patrono está obligado a re-servar el empleo del obrero accidentado, se negó a repo-nerlo y procedió a despedirlo.
Así las cosas, Laracuente, su esposa y la sociedad de gananciales compuesta por ellos demandaron a Pfizer, re-clamando daños por haber sido despedido ilegalmente, en contravención con lo dispuesto en el Art. 5-A de la Ley del Sistema de Compensaciones, supra. Por su parte, Pfizer alegó que el despido era legal debido a que la reinstalación en el empleo fue solicitada luego de que caducara el tér-mino de reserva, dictado por ley, durante el cual el patrono está obligado a reservarle el empleo a obreros que hayan sufrido un accidente en el trabajo.
El Tribunal de Primera Instancia desestimó la demanda por entender que Laracuente había solicitado la reinstala-ción en su trabajo luego de transcurrido el término de reserva. Dicho foro determinó, a nuestro juicio correcta-mente, que el término, según dispuesto en el Art. 5-A, supra, y en la jurisprudencia interpretativa, comenzó a transcurrir desde la fecha del accidente, y no desde el mo-mento en que el empleado, en virtud del accidente, quedó inhabilitado para trabajar. En vista de ello, concluyó que el término de reserva de empleo comenzó a transcurrir a par-tir de la fecha del accidente, a saber, el 1ro de agosto de *2271999, por lo que al momento de solicitar la reinstalación en su puesto, el 7 de agosto de 2000, dicho término había caducado. Así, determinó que el patrono estaba en la liber-tad de despedirlo y desestimó la demanda. Inconforme, La-racuente acudió ante el Tribunal de Circuito de Apelacio-nes, quien confirmó el dictamen recurrido.
Oportunamente, Lar acuente acudió ante esta Curia que, a pesar de que la letra de la ley es clara en cuanto al momento en que comienza a transcurrir el término de re-serva de empleo, revocó la decisión del foro apelativo. Aun-que por fundamentos diferentes, una mayoría de este Tribunal concluyó que el término de doce meses, durante el cual el patrono tiene la obligación de reservar el empleo, comienza a transcurrir, no desde la fecha del accidente como claramente dispone la ley, sino desde que la lesión (causada por el accidente) se ha tornado tan severa que inhabilita al empleado de forma tal que éste no pueda tra-bajar, momento que se identifica con la orden emitida por el Fondo de recibir los tratamientos en descanso. Por esti-mar que la letra de la ley y la jurisprudencia interpretativa son claras al indicar que el término de reserva de empleo comienza a transcurrir a partir de la fecha del accidente, disentimos.
HH HH
En síntesis, la controversia que nos ocupa se circuns-cribe a determinar, una vez más, el momento que marca el inicio del término de doce meses, dispuesto en el Art. 5-A de la Ley del Sistema de Compensaciones, supra, durante el cual un patrono está obligado a reservarle el empleo a un obrero accidentado.
En primer lugar, debemos recordar que cuando la letra de la ley es clara y libre de toda ambigüedad, no podemos menospreciarla bajo el pretexto de cumplir su espíritu. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Así pues, hemos *228expresado que cuando el legislador se ha manifestado en un lenguaje claro e inequívoco, el texto de la ley es la ex-presión por excelencia de toda intención legislativa. Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839 (1999); Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991). Teniendo presentes estas normas de interpretación estatutaria, pa-semos a discutir el artículo en torno al cual gira la contro-versia del presente recurso.
La Ley del Sistema de Compensaciones, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., es una legislación que consagra una serie de benefi-cios a todo obrero que sufra un accidente o enfermedad ocupacional en el empleo. Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998). Es cierto que hemos recono-cido que dicha ley, por tener un carácter remediador, debe ser interpretada a favor del obrero. Sin embargo, esto no significa que, en aras de la liberalidad, podamos ir más allá de la letra de la ley. Santos et al. v. Lederle, 153 D.P.R. 812 (2001); Cuevas v. Ethicon Div. J&J Prof. Co., supra; Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975).
La Ley del Sistema de Compensaciones protege al tra-bajador que sufre un accidente o una enfermedad relacio-nada con su empleo. Entre los beneficios que ofrece, en su Art. 5-A, supra, dicha legislación impone la obligación a los patronos de reservar el empleo al obrero accidentado por un término definido. De esta manera, el empleado puede recuperarse de su lesión sin temer a la posibilidad de per-der su empleo. El mencionado artículo dispone así:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el obrero o empleado requiera al patrono que lo re-*229ponga en su empleo dentro del término de quince días, conta-dos a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del acci-dente;
(2) que el obrero o empleado esté mental y físicamente ca-pacitado para ocupar dicho empleo en el momento en que so-licite del patrono su reposición; y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Énfasis suplido.)
De una simple lectura del artículo antes reseñado se desprende que éste le impone dos obligaciones al patrono, a saber: (1) el deber de reservar el empleo por doce meses contados a partir de la fecha del accidente, y (2) el deber de reponer al empleado en dicho puesto, siempre que este úl-timo cumpla con ciertos requisitos. Estos requisitos los he-mos resumido en los siguientes: (a) que el accidente haya inhabilitado al empleado para trabajar; (b) que éste se haya reportado al Fondo; (c) que éste solicite la reposición dentro de los quince días de ser dado de alta; (d) que esto ocurra dentro de los doce meses de reserva de empleo desde la fecha del accidente-, (e) que éste se encuentre física y mentalmente capacitado para ocupar dicho puesto, y (f) que dicho empleo subsista al momento de la solicitud. Cuevas v. Ethicon Div. J&J Prof. Co., supra; García v. Darex P.R., Inc., 148 D.P.R. 364 (1999); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992).
Aunque el artículo impone la obligación al patrono de reservarle el puesto al empleado accidentado, dicha obliga-ción no es por tiempo indefinido. Torres v. Star Kist Caribe, Inc., supra. El artículo claramente establece un término de doce meses contados a partir de la fecha del accidente. Así pues, hemos resuelto que “conforme a la letra clara del Artículo [5-A] de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, el periodo de reserva comienza a discurrir a partir de la fecha del accidente”. (Énfasis suplido.) Cuevas v. Ethicon Div. J&J Prof. Co., supra, pág. 842.
*230Reconocemos que el legislador, al imponerle al patrono este deber de reserva, intentó establecer un balance entre los intereses del empleado y los del patrono. Sin embargo, el legislador, consciente de la carga que representaría para el patrono la reserva de empleo, la limitó a doce meses. Cuevas v. Ethicon Div. J&J Prof. Co., supra; Torres v. Star Kist Caribe, Inc., supra; Santiago v. Kodak Caribbean Ltd., supra. Así pues, hemos expresado que una vez transcurre el término de doce meses, contados desde el momento en que ocurrió el accidente, sin que el empleado haya sido dado de alta por el Fondo o sin que éste haya solicitado la reinstalación, el patrono está en completa libertad de des-pedirlo sin que se configure un despido injustificado. Rivera v. Blanco Vélez Stores, supra; Santos et al. v. Lederle, supra; García v. Darex P.R., Inc., supra; Soc. de Gananciales v. Royal Bank de P.R., supra; Torres v. Star Kist Caribe, Inc., supra.
Por último, hemos establecido que este término de doce meses es un término de caducidad, por lo cual no puede ser objeto de interrupción. Santos et al. v. Lederle, supra; Cuevas v. Ethicon Div. J&J Prof. Co., supra. Por esta razón, el hecho de que un empleado que se encuentre incapacitado temporalmente por razón de un accidente ocupacional, re-grese al trabajo mientras se encuentra en tratamiento mé-dico bajo el Fondo de Seguro del Estado, no tiene el efecto de interrumpir el término de reserva de doce meses que establece el Art. 5-A de la Ley del Sistema de Compensaciones, supra. Torres v. Star Kist Caribe, Inc., supra.
Es a la luz de esta normativa que analizamos la situa-ción que tenemos ante nos. Sin embargo, al así hacerlo, llegamos a una conclusión distinta a la llegada por una mayoría de este Tribunal. Veamos.
*231HH HH
Como mencionamos, Laracuente sufrió un accidente en el trabajo el 1 de agosto de 1999, hecho que no está en controversia. Según la letra clara del Art. 5-A de la Ley del Sistema de Compensaciones, supra, y conforme al derecho vigente según expuesto anteriormente, Pfizer estaba obli-gado a reinstalarlo en su puesto siempre que éste cum-pliese con ciertos requisitos establecidos por ley. Entre es-tos requisitos se encuentran el que el empleado accidentado haya sido dado de alta por el Fondo, éste soli-cite la reinstalación dentro de los quince días de haber sido dado de alta y que ambas cosas ocurran dentro de un tér-mino de doce meses, contados a partir del momento del accidente. Al momento en que Laracuente solicitó la reins-talación, el 7 de agosto de 2000, dicho término había caducado.(1)
Laracuente sufrió el accidente el 1 de agosto de 1999, por lo que el término de doce meses o trescientos sesenta días comenzó a transcurrir desde ese momento. Conse-cuentemente, dicho término caducó el 26 de julio de 2000. Para esa fecha, Laracuente no había siquiera sido dado de alta por el Fondo, por lo tanto, no había podido solicitar la reinstalación en su puesto. Según anticipamos, luego de transcurrido el término de reserva, si el empleado no ha pedido la reinstalación en el puesto o éste no ha sido si-quiera dado de alta por el Fondo, el patrono puede despe-dirlo sin que se configure un despido injustificado. Rivera v. Blanco Vélez Stores, supra; Santos et al. v. Lederle, supra; García v. Darex P.R., Inc., supra; Soc. de Gananciales v. Royal Bank de P.R., supra; Torres v. Star Kist Caribe, *232Inc., supra. Al aplicarle esta normativa a la situación de autos, nos es forzoso concluir que el término de reserva caducó previo a que Laracuente fuese dado de alta y soli-citara la reinstalación. Por lo tanto, no tiene derecho a que se le reinstale en el puesto y el patrono está en la libertad de despedirlo sin que se configure un despido injustificado.
IV
No obstante lo anterior, el Tribunal resuelve que el des-pido de Laracuente fue ilícito por haberse hecho dentro del término de reserva que dispone la ley. En dicha sentencia no se especifica el momento en que comienza a transcurrir dicho término de reserva al que hace referencia. Ésta sólo advierte que Laracuente fue despedido luego de ausen-tarse de su empleo, por órdenes del Fondo, por un periodo de tres meses y tres semanas, y que dicho despido fue ile-gal por configurarse dentro del término de reserva. Aunque la sentencia no lo especifica, la mayoría, contrario a la le-tra clara de la ley y a nuestros pronunciamientos anterio-res, implícitamente resuelve que el término de reserva co-mienza a transcurrir a partir de que el Fondo le ordena al empleado accidentado recibir el tratamiento en descanso.
Sin embargo, la mayoría de este Tribunal que estuvo conforme con este resultado difiere en cuanto a los funda-mentos utilizados para llegar a dicha conclusión. Por esta razón, se emitieron dos opiniones concurrentes donde se exponen las distintas posiciones, la primera suscrita por el Juez Asociado Señor Fuster Berlingeri, y la segunda sus-crita por el Juez Asociado Señor Rebollo López.
A. La opinión concurrente emitida por el Juez Asociado Señor Fuster Berlingeri, en esencia, reescribe la ley usur-pando, al así hacerlo, el poder legislativo, al concluir que el término de reserva de doce meses dispuesto en el Art. 5-A, supra, comienza a transcurrir, no a partir de la fecha del accidente, como claramente dispone el artículo y así hemos *233resuelto, sino a partir del momento en que la lesión cau-sada por el accidente del trabajo inhabilitó a Laracuente para trabajar. La referida opinión concurrente parece olvi-dar nuestros previos pronunciamientos cuando expresa-mos que llegar a dicha conclusión sería "determinar qué-doride el legislador colocó la frase ‘desde la fecha del accidente’, tuvo la intención de decir desde la fecha de la inhabilidad sobrevenida a causa del accidente”. Cuevas v. Ethicon Div. J&J Prof. Co., supra, pág. 848. En aquella ocasión expresamos que, conforme a los principios rectores de la interpretación estatutaria, dicha lectura era insostenible. Resolvimos que el término comienza a trans-currir, no al momento en que se manifieste el efecto inca-pacitante de la lesión causada por el accidente, sino desde el momento de la ocurrencia del accidente. Cuevas v. Ethicon Div. J&J Prof. Co., supra. Dicha opinión no ha ofrecido una justificación que explique por qué, en esta ocasión, los principios rectores de la interpretación estatutaria permi-ten la lectura del referido Art. 5-A, que recientemente este Foro había rechazado.
En Cuevas v. Ethicon Div. J&J Prof. Co., supra, nos enfrentamos a una situación en la que la empleada deman-dante sufrió un accidente del trabajo, pero la inhabilidad ocasionada por éste no se manifestó hasta unos meses después. Una vez se manifestó la inhabilidad, el Fondo le ordenó el descanso. Cuando la empleada regresó al trabajo y solicitó su reinstalación, el patrono procedió a despedirla por entender que ya había transcurrido el término de re-serva de empleo, contado a partir de la fecha del accidente.
La empleada instó una demanda en contra del patrono que fue desestimada por el tribunal de instancia al con-cluir que el término de reserva, contado a partir de la fecha del accidente, había transcurrido al momento de solicitarse la reinstalación en el puesto. El tribunal apelativo revocó dicho dictamen al sostener que debido a que la inhabilidad causada por el accidente no se manifestó hasta después, la *234fecha que se debía tomar como punto de partida para co-menzar a contar el término de doce meses de reserva era aquella en la que se manifestó la inhabilidad y el Fondo ordenó el descanso. Esta Curia, al revocar al tribunal ape-lativo, claramente resolvió que el término de reserva dis-puesto en el Art. 5-A de la Ley del Sistema de Compensa-ciones, supra, comienza a transcurrir, no desde el momento en que se manifiesta el efecto incapacitante de la lesión causada por el accidente, sino desde el momento de la ocu-rrencia del accidente. Cuevas v. Ethicon Div. J&J Prof. Co., supra. Concluimos en aquella ocasión, que determinar que donde el legislador colocó la frase “desde la fecha del acci-dente” para marcar el inicio del término de doce meses durante el cual el patrono está obligado a reservarle el empleo al obrero accidentado, tuvo la intención de decir “desde la fecha de la inhabilidad sobrevenida a causa del accidente” (id., pág. 848), era insostenible a la luz de los principios que rigen la interpretación judicial de las leyes. Observamos además que cuando el legislador ha intere-sado que la reserva de la ley comience a transcurrir a par-tir del momento en que surge la incapacidad, así lo ha dispuesto. Véase Art. 3 de la Ley de Beneficio por Incapa-cidad Temporal, Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. sec. 203(q);(2) Art. 2 de la Ley de Protección Social por Accidentes de Automóviles, Ley Núm. 45 de 26 de junio de 1987 (9 L.P.R.A. see. 2054(3)(B));(3) Cuevas v. Ethicon Div. J&J Prof. Co., supra.
*235Como vemos, en aquella ocasión este Tribunal resolvió que la ley era clara al disponer que la fecha en que comen-zaba a contar dicho término es aquella en la que ocurre el accidente y no cuando se manifiesta la inhabilidad causada por éste. Sin embargo, hoy y ante hechos similares, una mayoría de este Tribunal, aunque no coinciden entre sí en los fundamentos para llegar a dicha conclusión, determina precisamente lo opuesto.
La opinión concurrente suscrita por el compañero Juez Asociado Señor Fuster Berlingeri trata de justificar su pro-ceder al equipararnos una lesión muscular causada por un accidente del trabajo con una enfermedad ocupacional. De esta forma, intenta no aplicarle nuestros pronunciamien-tos anteriores en los cuales claramente hemos dispuesto que en casos de accidentes del trabajo el término comienza a transcurrir a partir de la ocurrencia de éstos. En su in-tento de justificar su proceder, incorpora a nuestra juris-dicción el concepto de “long-latency injuries” para definir aquellas lesiones que “no se manifiestan] de inmediato, o no [son] reconocida[s] como tal de inmediato por el médico que examina al obrero”. (Enfasis en el original.) Opinión de conformidad del Juez Asociado Señor Fuster Berlingeri, pág. 219. Se olvida que, en el caso de autos, Laracuente sí conoció el momento exacto del accidente que lo lesionó. Así lo reconoció en sus comparecencias ante los distintos foros. No estamos ante una lesión que no se manifiesta de inme-diato como nos quiere hacer creer la opinión concurrente del Juez Asociado Señor Fuster Berlingeri; no olvidemos que al día siguiente del accidente Laracuente acudió al médico. Mucho menos nos encontramos ante una enferme-dad ocupacional. En el caso de autos, nos encontramos ante un accidente del trabajo el cual causó una lesión cuyo efecto empeoró posteriormente.
*236Por último, la referida opinión concurrente trae a cola-ción la cláusula de reserva contenida en el Art. 3 de la Ley de Beneficios por Incapacidad Temporal. Entiende que por ser casi idéntica a la disposición en controversia, éstas de-ben ser analizadas conjuntamente. A diferencia del Art. 5-A, supra, en donde el término comienza a transcurrir a partir del accidente, el Art. 3 de la Ley de Beneficios por Incapacidad Temporal, supra, claramente establece que el término de reserva comienza a transcurrir desde la fecha en que comienza la incapacidad. Razona que si en los casos de incapacidad no ocupacional el legislador estimó que el término de reserva debe comenzar a correr desde el mo-mento en que comienza la incapacidad, así debe ser en el caso de los accidentes ocupacionales.
No obstante, nuestro razonamiento nos lleva a una con-clusión opuesta a la llegada por esta opinión concurrente. Estimamos que cuando el legislador ha interesado que la reserva de la ley comience a discurrir a partir de la fecha en que surge la incapacidad, así lo ha dispuesto. Además, nos parece razonable pensar que si el legislador hubiese considerado que nuestra interpretación del Art. 5-A, según expuesta en 1999,(4) no fue la adecuada, tiempo ha tenido para enmendarlo de forma tal que leyese de forma similar al Art. 3 de la Ley de Beneficios por Incapacidad Temporal, antes transcrito. Cuatro años han pasado desde nuestra decisión y la Asamblea Legislativa nada ha expresado.
B. Por otro lado, tampoco estamos de acuerdo con la opinión concurrente del compañero Juez Asociado Señor Rebollo López. Este concluye que como la reserva de em-pleo del citado Art. 5-A no protege al obrero accidentado que no se inhabilita, (5) y la inhabilitación del obrero se evi-dencia con la orden que emite el Fondo de recibir trata-miento en descanso, es con la emisión de dicha orden que *237se activa la protección ofrecida por el Art. 5-A, supra, y es desde ese momento que debe comenzar a transcurrir el tér-mino de reserva dispuesto por la ley. Según su parecer, la decisión de Rodríguez v. Méndez & Co., supra, tiene que tener un efecto modificativo sobre nuestros pronuncia-mientos anteriores donde claramente habíamos resuelto que dicho término comenzaba a contar a partir del mo-mento en que el obrero se accidentó.
Sin embargo, dicho razonamiento confronta varios problemas. En primer lugar, meses después de resolver Rodríguez v. Méndez & Co., supra, este Tribunal resolvió Cuevas v. Ethicon Div. J&J Prof. Co., supra, donde claramente dispuso que el término de reserva de empleo comenzaba a discurrir desde el momento del accidente. En dicho caso se planteó y resolvió la controversia de la siguiente manera:
¿Cuándo comienza a discurrir la reserva de empleo dis-puesta en la Ley de Compensaciones por Accidentes del Tra-bajo? ¿Desde la fecha del accidenté o desde que el Fondo del Seguro del [Estado] le ordena tratamiento en descanso al em-pleado?
Resolvemos que conforme la letra clara del Art. [5-A] de la Ley de Compensaciones por Accidentes del Trabajo, 11' L.P.R.A. see. 7, el periodo de reserva comienza a discurrir a partir de la fecha del accidente. Cuevas v. Ethicon Div. J&J Prof. Co., supra, pág. 842.
La controversia del caso que hoy resuelve este Tribunal es prácticamente idéntica a la de Cuevas v. Ethicon Div. J&J Prof. Co., supra, y debe ser resuelta conforme a la normativa adoptada por este Tribunal en dicho caso.
Por otro lado, la referida opinión concurrente obvia la letra clara de la ley al concluir que donde dice “desde la fecha del accidente” el legislador tuvo la intención de decir “a partir del momento en que el Fondo ordena recibir tra-tamiento en descanso”. Cuevas v. Ethicon Div. J&J Prof. Co., supra. En efecto, estaríamos rescribiendo la ley en vez de interpretándola, usurpando, al así hacerlo, las prerro-*238gativas de la Rama Legislativa. Así, pues, citando a Ber-nier y a Cuevas Segarra, hemos expresado que:
En el desempeño normal de sns funciones los tribunales están obligados a respetar la voluntad legislativa aunque los magis-trados discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica usurpación por la Rama Judicial de las prerrogativas de la Rama Legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio le-gislativo por sus propios conceptos de lo justo, razonable y deseable. (Enfasis suplido.) Cuevas v. Ethicon Div. J&J Prof. Co., supra, pág. 850. Véanse: Rodríguez v. Aut. de Tel. de P.R., 145 D.P.R. 595 (1998); Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs, J.T.S., 1987, Vol. I, pág. 299.
Además, interpretar el citado Art. 5-A de otra manera sería contrario al balance que el legislador quiso establecer entre los intereses del patrono y los intereses del obrero accidentado. Al establecer dicho balance, el legislador tomó en consideración la carga que podría representar para el patrono la reserva del empleo, y por tal razón la limitó a doce meses a partir del momento del accidente. La Asam-blea Legislativa no tuvo la intención de establecer una obligación al patrono de reservar el empleo indefinida-mente.(6) Torres v. Star Kist Caribe, Inc., supra.
Dicha interpretación del estatuto expondría al patrono a un periodo de incertidumbre que podría extenderse inde-finidamente mientras el empleado reciba tratamiento. Además, privaría al patrono de la certeza de conocer el momento exacto del inicio y fin del término de reserva, certeza que el legislador le proveyó al disponer que sólo lo tendría que reponer en el empleo si, entre otras cosas, el empleado accidentado solicitaba la reinstalación dentro de los doce meses “desde la fecha del accidente” ocupacional.
*239En la opinión concurrente emitida por el Juez Asociado Señor Rebollo López se argumenta que si contamos el tér-mino de reserva desde el momento del accidente cuando en ese momento el accidente no incapacitó al obrero, estaría-mos desdeñando el requisito de inhabilidad que exige la ley e interpretándola de forma contraria al propósito perse-guido por el legislador de crear un balance entre los inte-reses del patrono y los del empleado. No estamos de acuerdo.
Como reiteradamente hemos expresado, si el empleado accidentado no se inhabilita para trabajar, no está prote-gido por el Art. 5-A, supra. Sin embargo, esto no significa que para interpretar la legislación conforme al propósito perseguido por el legislador de crear un balance entre los intereses del patrono y los del empleado, debamos leer el artículo de forma tal que ampliemos el alcance del referido Art. 5-A por un tiempo indefinido de modo que no comience a transcurrir el término de doce meses hasta que el traba-jador accidentado se inhabilite, independientemente de cuándo fue el accidente.
Además, si interpretamos que el término de reserva co-mienza a transcurrir desde el momento en que el Fondo le ordenó al empleado accidentado recibir tratamiento en descanso, estaríamos indirectamente descontando del tér-mino de reserva todo tiempo anterior durante el cual éste recibió tratamiento mientras trabajaba. En efecto, resolve-ríamos que los periodos en que el Fondo ordena trata-miento mientras el empleado continúa trabajando inte-rrumpen el término de reserva.
Dicha posición no toma en consideración que el término de reserva es un término de caducidad y, como tal, no se interrumpe. Por lo tanto, dicho término no puede inte-rrumpirse por aquellas instancias en las cuales el obrero reciba terapias mientras trabaja. Torres v. Star Kist Caribe, Inc., supra. Si los meses en que el empleado acciden-tado se encuentra recibiendo tratamiento mientras conti-*240núa trabajando no interrumpen el periodo de reserva de empleo dispuesto en la ley, dicho término no puede descon-tarse del periodo de doce meses que establece el Art. 5-A, supra. Cuevas v. Ethicon Div. J&J Prof. Co., supra.
V
Por último, debemos señalar que las legislaciones crea-das para compensar a los obreros que sufren accidentes del trabajo se pueden clasificar en dos grupos. Por un lado, están aquellas cuyos términos para instar la reclamación comienzan a transcurrir a partir del momento en que el daño compensable se vuelve aparente; por otro lado, exis-ten aquellas cuyos términos comienzan a transcurrir a par-tir de la ocurrencia del accidente/7)
Bajo este segundo grupo de legislación, los tribunales se han negado a conceder compensaciones a aquellos obreros cuya incapacidad surge luego de transcurrido el término concedido por ley para instar una reclamación, contado a partir de la fecha del accidente. Aproximadamente, la mi-tad de los estados de Estados Unidos/8) están regidos por legislaciones que pertenecen a este segundo grupo/9)
Nuestra Ley del Sistema de Compensaciones pertenece a este segundo grupo. Ésta dispone expresamente que los términos para que el empleado accidentado se reporte al Fondo, para que el patrono reporte el accidente y para la reserva de empleo comienzan a transcurrir a partir de la *241fecha del accidente. Véanse: Arts. 5, 13 y 5-A, respectiva-mente, 11 L.P.R.A. sees. 6, 14 y 7. El propósito del requeri-miento de notificación es informar al asegurador de la ocu-rrencia del accidente y ofrecerle así la oportunidad a la Corporación del Fondo del Seguro del Estado para que pueda investigar adecuadamente la compensabilidad de éste. Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000); Guzmán Muñoz v. Comisión Industrial, 85 D.P.R. 700 (1962); Torres v. Comisión Industrial, 55 D.P.R. 438 (1939). Aun-que el término de notificación no es totalmente inflexible, la tardanza debe ser justificada satisfactoriamente y de-mostrar, por ejemplo, que el Fondo no se vio afectado por la tardanza, que no se le privó de su oportunidad para inves-tigar el accidente adecuadamente y que la demora tampoco agravó la condición del obrero. González Saldaña v. Comisión Industrial, 89 D.P.R. 267 (1963); Guzmán Muñoz v. Comisión Industrial, supra.
Este interés de proveerle al Fondo la oportunidad para investigar los accidentes inmediatamente después de ocu-rridos, podría verse afectado con la interpretación del Art. 5-A, supra, que hacen los compañeros Jueces Asociados Se-ñores Rebollo López y Fuster Berlingeri. Según dichas in-terpretaciones, el empleado tendría derecho a acogerse a la reserva de empleo siempre que quede inhabilitado por un accidente del trabajo, sin importar cuándo haya ocurrido el accidente. Consecuentemente el Fondo, en ocasiones, ten-dría que investigar accidentes remotos para determinar, en primer lugar, que éstos son ocupacionales, acción necesaria para que estén cubiertos por la ley. Además, tendría que determinar que la incapacidad del empleado es consecuen-cia del accidente, determinación que se complica a medida que pasa el tiempo. Mientras más tiempo transcurra entre el accidente y el surgimiento de la incapacidad, más difícil es establecer la relación entre ambas. Esto debido a que mientras más tiempo transcurra, más vicisitudes ocurren en la vida del empleado que podrían ser responsables de la *242incapacidad de éste, el Fondo tendría que determinar si la incapacidad de éste, en efecto, es producto del accidente sufrido y, por lo tanto, compensable, o si en realidad los causantes de ésta fueron sucesos posteriores no relaciona-dos al trabajo.
VI
En fin, por entender que la letra de la ley en controver-sia es clara y libre de toda ambigüedad al establecer que el término de reserva de empleo comienza a transcurrir a partir de la fecha del accidente, y que la sentencia emitida por el Tribunal es contraria a nuestros pronunciamientos anteriores, disentimos.

C1) Debemos aclarar que dicho término no es equivalente a un año, sino a doce meses de. treinta días o un total de trescientos sesenta días. Véanse: Santos et al. v. Lederle, 153 D.P.R. 812 (2001); Santiago v. Kodak Caribbean Ltd., 129 D.P.R. 763 (1992).


(2) “En los casos de incapacidad para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la incapacidad y a reinstalarlo en el mismo sujeto a las siguientes condiciones:
“(1) Qué el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, siempre y cuando que dicho requerimiento no se haga después de transcurridos un (1) año desde la fecha de comienzo de la incapacidadí.]” (Énfasis suplido.)


(3) “En los casos de incapacidad cubiertos por este capítulo, cuando el lesionado estuviese empleado, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
*235“(i) Que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurri-dos seis (6) meses desde la fecha del comienzo de la incapacidad[.]” (Énfasis suplido.)


(4) Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839 (1999).


(5) Así lo resolvimos en Rodríguez v. Méndez & Co., 147 D.P.R. 734 (1999).


(6) Pudo haberlo hecho. La Legislatura tuvo ante su consideración el P. del S. 947 el cual eliminaba por completo el término para solicitar la reinstalación. 25 Diario de Sesiones de la Asamblea Legislativa (Senado) 644 (1971).


(7) AI primer grupo de legislaciones se les ha denominado como “Injury Type of Statute”. Al segundo se le conoce como “Accident Type of Statute”. Véase A. Larson, Larson’s Workers’ Compensation Law, Newark, Mathew-Bender & Co., 2003, Vol. 7, Cap. 126, Secs. 126.06(1)-126.06(2).


(8) Entre otros: Alabama, California, Connecticut, Idaho, Illinois, Indiana, Kansas, Kentucky, Montana, Nebraska, New York, North Carolina, South Carolina, Tennessee, Texas, Utah, Virginia, Washington.


(9) Para algunos ejemplos, véanse: Davis v. Standard Oil Co. of Kentucky, 74 So.2d 625 (D. Ala. 1954); Smith v. IML Freight Ink, 619 P.2d 118 (D. Idaho 1980); Huffman v. State Sign Co., 251 N.E.2d 489, (D. Ind. 1969); Mauldin v. Dyna-Color/ Jack Rabbit, 416 S.E.2d 639 (D. S.C. 1992).